Citation Nr: 1759227	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  12-31 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to accrued benefits based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1952 to January 1954.  The Veteran died in December 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

In a November 2012 statement of the case, the RO determined that the appellant met basic eligibility substitution as spouse of the Veteran, and substituted the appellant as the claimant in the Veteran's instant appeal.  See 38 U.S.C. § 5121A.  

In the November 2012 substantive appeal, the appellant expressed her intention to continue with the appeal without a hearing.  The Board finds that there is no hearing request pending from the appellant.  

The Board remanded this case in January 2017 for additional development.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities meet the percentage requirements under 38 C.F.R. § 4.16(a) for the entire period on appeal.

2.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board finds there has been substantial compliance with its January 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).    

Although the appellant's representative raised an issue with the adequacy of the March 2017 and August 2017 VA opinions obtained after the January 2017 Board remand, the Board finds sufficient evidence to adjudicate the appellant's claim.  The Board recognizes the remand was issued to ascertain the functional limitations from the Veteran's combination of service-connected disabilities.  However, a "combined effects" medical opinion is not required under VA's duty to assist.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service connected disabilities.").  

The ultimate question of whether the Veteran is capable of substantially gainful employment is not a medical one.  That determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib, 733 F.3d at 1354 (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  The Board finds that the remand directives were substantially compiled with as the March 2017 opinions obtained clearly described the functional effects of each disability, so the Board can make an informed decision on how these functional effects affected the Veteran's ability to maintain employment.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2").  Additionally, the Veteran was provided with examinations concerning his service-connected disabilities in December 2009, February 2012, March 2012 and September 2013, all of which considered the impact of the Veteran's disabilities on his ability to work.  Accordingly, the Board finds a remand for a "combined effects" medical opinion is unnecessary and finds the prior VA examinations and 2017 DBQs sufficient to make a determination on the TDIU claim.  

II.  Entitlement to a TDIU

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

	Facts and Analysis

The appellant contends that the Veteran was unable to secure or follow any substantially gainful employment due to his service-connected disabilities.  Upon a review of the evidence of record, the Board finds that entitlement to TDIU is not warranted.

The Veteran's service-connected disabilities include: residuals, cold injury to right lower extremity, rated as 30 percent disabling from April 30, 2007; residuals, cold injury to left lower extremity, rated as 30 percent disabling from April 30, 2007; posttraumatic stress disorder (PTSD), rated as 30 percent disabling from April 30, 2007; tinnitus, rated as 10 percent disabling from April 30, 2007; bilateral hearing loss, rated as noncompensable from September 8, 2008; peripheral vascular disease in the right lower extremities associated with residuals, cold injury to right lower extremity, rated as noncompensable from October 28, 2010; and peripheral vascular disease in the left lower extremities associated with residuals, cold injury to left lower extremity, rated as noncompensable from October 28, 2010.  For the entire period on appeal, the Veteran's combined evaluation for VA compensation purposes has been 70 percent.  See 38 C.F.R. § 4.25; see also 38 C.F.R. § 4.26 (for bilateral factor involvement).  

Based on the foregoing, the Veteran met the schedular requirements for TDIU for the entire period on appeal.  Even though the Veteran has met the threshold requirement for obtaining a schedular TDIU for the period on appeal, the Board must still consider whether his service-connected disabilities have precluded him from securing and following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).
As of the date of the Veteran's initial claim for TDIU in October 2009, the Veteran has had a combined disability rating of 70 percent or more and at least one service-connected disability rated as at least 40 percent disabling.  See 38 C.F.R. § 4.16(a).  Importantly, the Board notes that the Veteran's bilateral lower extremities are service connected and are therefore considered as one disability.  See 38 C.F.R. § 4.16(a) (disabilities of one or both lower extremities will be considered as one disability).  In his application, the Veteran asserted that he became too disabled to work in 2004.  He last worked part-time from 2007-2009 in a flower shop.  He had a high school diploma and one year of college.  In a September 2010 letter, the Veteran reported that his health worsened and that he had to increase his medication intake.  

The Veteran was afforded a VA examination for his hearing loss in December 2009.  The examiner noted that the Veteran had difficulty hearing and understanding normal conversation, especially in groups or around noise.  The VA examiner determined that there are no effects on usual daily activities.  With the use of hearing aids to improve his communication abilities, the examiner determined that the Veteran should be able to maintain employment, especially in a position requiring minimal verbal communication or using primarily in-person communication.  

A VA examination for PTSD was also afforded the Veteran in December 2009.  Regarding his history of employment, the Veteran stated that he could not find any more jobs that he wanted to do.  He stated that he worked part-time on weekends, delivering flowers, but that he stopped doing so approximately five months prior to the date of examination due to a mutual agreement.  He stated that he was also starting to be spoken to due to his attitude problems and reported irritability at work.  The Veteran stated that he was not sure he would want to work with the public due to feelings of irritability.  The VA examiner determined that the Veteran's PTSD symptoms, especially with regard to irritability, would likely increase to some extent due to stressors associated with employment.  The examiner further determined that it is unlikely that the PTSD symptoms rendered the Veteran incapable of performing sedentary work.  

When explaining the effects of PTSD on occupational and social functioning, the VA examiner noted that there are no occupational and social impairments due to PTSD signs and symptoms; no deficiencies in judgment, thinking, family relations, work, mood, or school; and no reduced reliability and productivity due to symptoms.  The examiner did, however, find that certain signs and symptoms would occasionally decrease work efficiency and inhibit occupational tasks intermittently including mild depressed mood, persistent irritability, chronic sleep disturbance, occasional nightmares, distressing thoughts, hyperarousal, and mild avoidance associated with military trauma.  

The Veteran underwent a final general medical examination in December 2009.  His claims file was reviewed.  The examiner commented that the Veteran was unemployable, either in a physical or sedentary position, primarily because of his coronary artery disease (CAD), atherosclerosis, and chronic obstructive pulmonary disorder (COPD).  With respect to employment history, the Veteran reported that he was retired but did some part-time delivery work for a florist up until his cardiac surgery.  He reported retirement in 2005 due to eligibility by age or duration of work.  The examiner noted that the Veteran's bilateral lower extremity issues would only mildly affect usual daily activities.  

In March 2017, a VA 2017 disability benefits questionnaire (DBQ) regarding hearing loss and tinnitus was completed.  The examiner noted that the Veteran would have functional impacts from hearing loss.  In referencing the 2009 audiogram, the examiner noted the Veteran's difficulty hearing and understanding normal conversation, especially in groups or noisy environments.  The examiner determined that the Veteran may have needed some accommodations for successful employment including ability to use hearing aids while working, having a position in a quieter environment to limit interference from background noise, and the ability to communicate primarily in-person for additional visual cues to assist speech understanding.  The examiner determined that the Veteran did not have any functional impacts from tinnitus.  

A March 2017 VA supplemental medical opinion to the December 2009 PTSD examination opinion found it less likely as not that the Veteran was unable to secure or maintain substantially gainful employment as a result of PTSD.  In rendering the opinion, the examiner noted a review of earlier examinations and treatment notes, and noted the functional impairments due to PTSD were mild and limited the Veteran to occasional irritable mood, occasional social withdrawal, and disturbance of mood and motivation.  The examiner also pointed to prior findings that the Veteran retained very good social skills and the ability to interact with people one-on-one.  

In the May 2017 DBQ, the VA examiner noted that the Veteran's claims file was reviewed, including specific review of past VA examinations.  The VA examiner noted that a review of the Veteran's past documents suggests that his primary limitation was due to his disabilities from pain in the extremities as a result of cold injury residuals and peripheral vascular disease.  As a result, the examiner found that the Veteran would have had difficulty with work requiring moderate to high degree of physical stress.  Even so, the examiner determined that work would not be precluded entirely and the Veteran would be capable of performing sedentary work.  The Board gives the examiner's opinion significant probative weight because it is based upon a review of the medical evidence or record and consistent with the same, showing some difficulties with work due to bilateral lower extremity pain but not work preclusion.  See December 2009 VA examinations; see also March 2017 PTSD DBQ; March 2017 hearing loss and tinnitus DBQ.

In August 2017, an addendum opinion to the March 2017 DBQ on hearing loss and tinnitus was rendered.  The VA examiner noted the same findings upon a review of the record.  By citing to the Veteran's use of hearing aids in March 2009, with good speech discrimination abilities exhibited on the December 2009 audiogram, the examiner opined that the Veteran's hearing loss should not have precluded him from gainful employment.  The examiner also determined that there was no documentation that would support that the Veteran experienced interference with functional abilities from tinnitus.  

The Board concludes that the preponderance of the evidence is against finding that the Veteran's service-connected disabilities prevented him from maintaining or obtaining substantial gainful employment.  In considering the Veteran's statements and the VA examinations and DBQs of record, the Board finds that the VA examination reports and VA treatment records offer the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on his occupational functioning.  The record indicates that hearing loss, PTSD, and bilateral lower extremity impairments may require that the Veteran be able to perform only sedentary labor, with certain accommodations to account for hearing loss and distractions from work due to PTSD.  Even so, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing or following any type of employment.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to TDIU is denied.







____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


